                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
-------------------------------------------------------------------x

In re:                                                                    Chapter 11

FBI WIND DOWN, INC. (f/k/a Furniture                                      Case No. 13-12329 (CSS)
Brands International, Inc.), et al.,
                                                                          Jointly Administered
                                 Debtors.1
-------------------------------------------------------------------x

    FBI WIND DOWN, INC. LIQUIDATING TRUST,
    by and through Alan D. Halperin, as Liquidating Trustee,

                                              Plaintiff,
                - against -                                               Adv. Proc. No. 15-51899 (CSS)

    HERITAGE HOME GROUP, LLC f/k/a FBN
    Acquisition Holdings, LLC, KPS CAPITAL
    PARTNERS, LP, KPS SPECIAL SITUATIONS
    FUND III, LP, KPS SPECIAL SITUATIONS FUND
    III (A), L.P., KPS SPECIAL SITUATIONS FUND III
    (SUPPLEMENTAL), LP, KPS SPECIAL
    SITUATIONS FUND III (SUPPLEMENTAL – AIV),
    LP, and KPS OFFSHORE INVESTORS, LTD,

                                              Defendants.
-------------------------------------------------------------------x

                       STATUS REPORT ON ADVERSARY PROCEEDING

          Plaintiff Alan D. Halperin, as the Liquidating Trustee of the FBI Wind Down, Inc.

Liquidating Trust (“Plaintiff”), by and through his undersigned co-counsel, submits this status report

regarding the above-captioned adversary proceeding pursuant to the Court’s Notice and Order of

Request for Status Conference [D.I. 81], and respectfully states as follows:


1
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: FBI Wind Down, Inc. (7683); AT Wind Down, Inc. (7587); BFI Wind Down, Inc. (3217); BHF Wind
Down, Inc. (8844); BR Wind Down, Inc. (8843); BT Wind Down, Inc. (1721); FBH Wind Down, Inc. (2837); FBO
Wind Down, Inc. (4908); FBRC Wind Down, Inc. (1288); HFI Wind Down, Inc. (7484); HR Wind Down, Inc. (6125);
HT Wind Down, Inc. (4378); LFI Wind Down, Inc. (5064); LHFR Wind Down, Inc. (9085); LV Wind Down, Inc.
(8434); MSFI Wind Down, Inc. (7486); TFI Wind Down, Inc. (6574); THF Wind Down, Inc. (3139); and TR Wind
Down, Inc. (6174).


220869816v1
       1.      On November 20, 2015, Plaintiff commenced this adversary proceeding against

Heritage Home Group, LLC f/k/a FBN Acquisition Holdings, LLC (“HHG”), KPS Capital Partners,

LP (“KPS”) and certain of their affiliates (collectively, “Defendants”). The relief sought included,

among other things, declaratory judgment concerning the parties’ contractual legal obligations

under an October 2, 2013 Asset Purchase Agreement and this Court’s November 22, 2013 Order

(i) Approving Sale of All Acquired Assets; (ii) Authorizing Assumption and Assignment of

Executory Contracts and Unexpired Leases; and (iii) Granting Related Relief.

       2.      By Opinion and Order dated September 15, 2016, this Court denied Defendants’

motion to compel arbitration [D.I. 41, 42]. That decision was affirmed by the District Court and

by the Third Circuit.

       3.      On July 29, 2018, HHG and certain of its affiliates filed voluntary chapter 11

petitions with this Court. On March 15, 2019, the HHG cases were converted to cases under

chapter 7 and Alfred T. Giuliano was appointed the chapter 7 trustee of the HHG debtors’ estates

(the “HHG Trustee”). HHG’s chapter 7 case remains pending before Judge Shannon of this Court

under lead case no. 18-11736 (BLS).

       4.      On May 27, 2020, this Court entered an order [D.I. 80] approving the stipulation

dismissing this adversary proceeding against KPS and its affiliated Defendants, except for HHG.

       5.       Plaintiff and the HHG Trustee have been and continue to be engaged in discussions

regarding a global resolution of this adversary proceeding and the claims Plaintiff filed in the HHG

bankruptcy cases. Plaintiff will apprise this Court if and when the parties have reached a

resolution. Accordingly, Plaintiff respectfully requests that the Court defer all dates and deadlines

in this adversary proceeding, pending a further update from the parties, to permit such settlement

discussions to continue.




                                                 2
       6.     Undersigned counsel to the Plaintiff remain available at the convenience of the

Court should the Court have any questions.

Dated: April 19, 2021                        Respectfully submitted,

                                             /s/ Bryan J. Hall
                                             Bryan J. Hall (DE No. 6285)
                                             ARCHER & GREINER, P.C.
                                             300 Delaware Avenue
                                             Suite 1100
                                             Wilmington, Delaware 19801
                                             302-356-6625
                                             bjhall@archerlaw.com

                                             -and-

                                             HAHN & HESSEN LLP
                                             Mark S. Indelicato (pro hac vice)
                                             488 Madison Avenue
                                             New York, New York 10022
                                             (212) 478-7200
                                             mindelicato@hahnhessen.com

                                             Co-Counsel to Alan D. Halperin,
                                             Liquidating Trustee of the FBI
                                             Wind Down, Inc. Liquidating Trust




                                                3
